Citation Nr: 1723370	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  12-14 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating in excess of 50 percent disabling for posttraumatic stress disorder (PTSD) with major depressive disorder and alcohol abuse.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Mine, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to November 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision in which the RO granted an increased evaluation to 50 percent disabling for PTSD, effective March 5, 2008, and an April 2010 rating decision in which the Veteran was denied TDIU.  Both rating decisions were issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.


FINDINGS OF FACT

1.  Prior to July 25, 2011, the preponderance of the evidence shows that the Veteran's PTSD symptomatology more nearly approximated occupational and social impairment with reduced reliability and productivity. 

2.  From July 25, 2011 to February 19, 2015, the impairment from the Veteran's PTSD more nearly approximated occupational and social impairment with deficiencies in most areas, but less than total social and occupational impairment.

3.  From February 19, 2015, the preponderance of the evidence shows that the Veteran's PTSD symptomatology more nearly approximates occupational and social impairment with reduced reliability and productivity. 

4.  Prior to July 25, 2011, the Veteran did not meet the schedular criteria for a TDIU.

5.  The Veteran's service-connected disabilities met the schedular criteria under 38 C.F.R. § 4.16(a) for the period from July 25, 2011 to February 19, 2015.

6.  From February 19, 2015, the Veteran has not met the schedular criteria for a TDIU.

7.  The preponderance of the evidence is against a finding that the Veteran's service-connected disabilities rendered him unable to secure or follow substantially gainful employment for the period from July 25, 2011 to February 19, 2015.

8.  The Veteran's service-connected disabilities are not shown by the competent evidence of record to result in an inability to obtain or maintain substantially gainful employment so as to warrant consideration of a TDIU on an extraschedular basis for the periods prior to July 25, 2011 and since February 19, 2015.


CONCLUSIONS OF LAW

1.  Prior to July 25, 2011, the criteria for a disability rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130 Diagnostic Code 9411 (2016).

2.  Effective July 25, 2011 to February 19, 2015, the criteria for an evaluation of 70 percent, but no higher, for the Veteran's service-connected PTSD have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130 Diagnostic Code 9411 (2016).

3.  Effective February 19, 2015, the criteria for a disability rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130 Diagnostic Code 9411 (2016).

4.  The criteria for entitlement to a TDIU are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

VA's duty to notify was satisfied by letters dated in April 2008 and July 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims.  VA treatment records, private treatment records, and lay statements have been associated with the record.  No other relevant records have been identified that are outstanding.  As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law.  See 38 C.F.R. § 3.159(c)(4).  During the appeal period, the Veteran was afforded VA examinations in April 2008, January 2010, February 2010, July 2011, and February 2015.  The Board has carefully reviewed the VA examinations of record and finds that the examinations, along with the other evidence of record, are adequate for rating purposes.  Thus, with respect to the Veteran's claims, there is no additional evidence which needs to be obtained. 

II.  Increased Rating

	Legal Criteria

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38
U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  Id.

The rating criteria provide that a 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.
A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

A GAF (Global Assessment of Functioning) score is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  This is more commonly referred to as DSM-IV.

A GAF of 21 to 30 is defined as behavior considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriate, suicidal preoccupation) or an inability to function in almost all areas (e.g., stays in bed all day, no job, home or friends).
A GAF of 31 to 40 is indicative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or any major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).

A GAF of 41 to 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

A GAF of 61 to 70 is indicative of mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

A GAF of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).

The Board notes that an examiner's classification of the level of psychiatric impairment by a GAF score is to be considered, but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.

Effective March 19, 2015, VA amended the portion of the Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), and replaced them with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  See 80 Fed. Reg. 53, 14308 (March 19, 2015). 

The provisions of the final rule apply to all applications for benefits that are received by VA or that were pending before the Agency of Original Jurisdiction on or after August 4, 2014.  As the Veteran's claim was pending before this date, the amendment is not applicable.

	Factual Background

Here, a July 2008 rating decision granted an increased evaluation of 50 percent for PTSD with major depressive disorder and alcohol abuse, effective March 5, 2008, the original date of claim for an increased evaluation.  Therefore, the question is whether an increased evaluation in excess of 50 percent is warranted for the entire period on appeal.

After reviewing the evidence of record as a whole, to include the Veteran's VA treatment records, private treatment records, and his VA examination reports the Board finds that a disability rating in excess of 50 percent is not warranted prior to July 25, 2011 and after February 19, 2015; however, a disability rating of 70 percent, but no higher, is warranted for the period from July 25, 2011 to February 19, 2015.

In treatment records dated between July 2007 and February 2009, the Veteran was noted to have symptoms such as intrusive thoughts, hypervigilance, and sadness.  The Veteran displayed some avoidance behaviors and reported a preference for being along, but also reported tolerating groups and crowds to some degree.  See e.g. July 2007 VA treatment record; December 2007 private treatment records; January 2008 private treatment record; March 2008 VA treatment record; May 2008 VA treatment record; July 2008 VA treatment record.  Private treatment records also show that while in one instance the Veteran reported not feeling as close to his wife as he previously had, he generally reported feeling close to his wife.  See December 2007 private treatment record; March 2008 VA treatment record.  In July 2007 the Veteran was assessed a GAF score of 60.  In March 2008 the Veteran was assessed a GAF score of 55.  Otherwise, however, he was consistently assessed a GAF score of 65.  See March 2008 VA treatment record; May 2008 VA treatment record; July 2008 VA treatment record; October 2008 VA treatment record; February 2009 VA treatment record.

In an April 2008 VA examination report, the examiner noted that the Veteran showed symptoms including: irritability, anger, emotional distancing, hypervigilance, nightmares, agitation, dreams of combat, a lack of trust in others, and isolation.  The symptoms were described as constant.  The Veteran reported that while his marriage had ups and downs, it was a good relationship.  Likewise, he reported having a good relationship with his two children.  The Veteran stated that he had difficulty with relationships.  The Veteran reported that he was working as a truck driver at the time of the examination, a type of work he has done for 40 years, and had worked at his current job for five years.  He reported anger, anxiety, difficulty maintaining work stability, and poor relationships with coworkers.  However, he reported that his relationship with his supervisor was fair and his relationship with his co-workers was fair but distant.  He stated he had not lost any time from work.  The Veteran reported that he sometimes lost track of what he was doing and had difficulty staying focused.  

The examiner noted obsessive rituals which were severe enough to interfere with the Veteran's routine activities, such as being overly security conscious, and getting up and looking out of the window frequently.  The examiner also noted a moderate degree of memory impairment, with problems with retention of highly learned material, and forgetting to complete tasks.  The Veteran reported that he had passive thoughts of death, but no plan or intent to commit suicide.  The examiner assessed a GAF score of 55, and opined that the disturbances associated with the Veteran's diagnosis caused distress or impairment in social, occupational, or other areas of functioning.  The examiner further opined that while the Veteran did not have difficulty performing activities of daily living, he did have difficulty establishing and maintaining effective work and social relationships because of his tendency to isolate from others, but was able to maintain effective functioning in his family.

During a group therapy session in February 2009, the Veteran reported that his stress had increased, his self-worth had decreased, and his memory seemed worse.  He stated that he missed working and had no sense of direction.  He further noted that he planned to return to work part time.  See February 2009 private treatment record.  In April 2009 the Veteran reported that he has less stress but would not work because of a union benefits issue.  See April 2009 private treatment record.  The Veteran was also noted to have good self-confidence.  Id.

In a May 2009 VA treatment record the Veteran reported that had been doing well overall, but had been experiencing episodes of self-doubt and inadequacy since his retirement in 2008.  He was assessed a GAF score of 65.  In August 2009, the Veteran reported that his mood was down, anxiety and irritability were up, his sleep had been more disrupted, and he had been more lethargic.  He was assessed a GAF score of 55.  See August 2009 VA treatment record.

In January 2010, the Veteran was afforded a VA examination for PTSD.  The Veteran reported that his treatments had been working well for him.  He noted an okay relationship with wife and children, though with some difficulty getting along with them due to his anger.  The Veteran reported having a few friends, but spent most of his social time with his in-laws, sometimes getting together with his family.  The examiner noted two episodes of violence.  In one instance the Veteran got into a fight with the dispatcher at work which escalated to pushing.  The Veteran also reported a confrontation with a man working on his neighbor's house in which the Veteran pushed the man when he did not respond to a request to stop blowing leaves onto the Veteran's property.  The examiner noted that the Veteran's grooming was "a little messy" and his shirt was soiled, but the Veteran was otherwise noted to have no problems with the activities of daily living (ADLs).  The Veteran reported no delusions or hallucinations, but did note nightmares twice per week.  No suicidal or homicidal ideation was reported.  The Veteran continued to display avoidance behavior for things associated with trauma, and reported diminished interest in significant activities.  The Veteran also reported that he had retired in 2008 due to his age, duration of work, and because he was not getting the loads he believed he should have been getting.  He further noted that he thought this was because a dispatcher had spread the word that the Veteran was a trouble-maker after he had gotten into verbal, and once a physical, fights with other drivers.  The examiner assessed a GAF score of 50.  The examiner opined that the Veteran's symptoms resulted in occupational and social impairment with reduced reliability and productivity.  The examiner noted that the Veteran's symptoms appeared to have worsened over the last years, resulting in significant workplace problems due to irritability, anger, and poor judgment.  

In December 2010, the Veteran reported that he had returned to work as a part time truck driver.  See December 2010 VA treatment record.  At the same appointment, the Veteran was assessed a GAF of 65.

In a March 2011 VA treatment record, the Veteran reported that his mood had been slowly getting worse over the past year, but especially over the six weeks since the loss of his job as a part time truck driver.  The Veteran was assessed a GAF of 60.  In an April 2011 VA treatment record, the Veteran denied suicidal ideation, but reported that he had occasional passive thoughts of death, and was assessed a GAF of 50.  In contrast, in a May 2011 VA treatment record, the Veteran denied depressed mood, anhedonia, insomnia, guilt, and suicidal ideation, and reported he was less anxious and tolerating crowds better.  He was assessed a GAF score of 60.

The Veteran was again provided a VA examination for PSTD in July 2011.  The Veteran reported a minor-moderate altercation with neighbor that required police intervention.  He stated that he felt a strong motivation to stay by himself, had limited social relationships, and kept to his room most of the time.  The Veteran stated that he was having chronic thoughts of suicide and at one point took pistol, held it, and seriously thought to kill himself, but changed his mind due to worries for his wife.  The Veteran explained that he was working two days week to get out of the house and get away from family, but otherwise stayed indoors and in his room.  The examiner noted a tendency towards violence and fighting, as well as attention disturbances.  On the date of the examination, the Veteran was disoriented to time, and believed it was six days prior to the actual date.  The Veteran reported that he was having panic attacks three times each week.  

The examiner noted that the Veteran was disheveled, unkempt, and his pants were falling off.  When asked when he last bathed, the Veteran stated it had been three days prior.  The Veteran reported that he had been forgetting what days he is supposed to work.  The examiner opined that the Veteran displayed markedly diminished interest or participation in significant activities, feeling of detachment or estrangement from others, restricted range of affect, and sense of a foreshortened future.  The Veteran reported that he was employed as a part-time truck driver, but has been doing that less than one year.  The Veteran reported that he had decreased concentration, difficulty following instructions, increased absenteeism, increased tardiness, and memory loss.  The examiner assessed a GAF of 49.  

The examiner opined that the Veteran had a total occupational and social impairment due to his PTSD, and noted that the Veteran had been encouraged to seek inpatient treatment at recent psychiatric visits.  The examiner opined that the Veteran suffered from chronic vague paranoia when he was outside of the house, and had been fired from jobs due to anger, violence, and low frustration tolerance.  It was noted that the Veteran was isolating from his wife, was only showering once or twice per week, had no social life outside PTSD groups, and his recreation was limited to drinking alcohol by himself.  Finally, the examiner opined that Veteran has a poor prognosis and has a severe case of PTSD.

In an August 2011 VA treatment record, the Veteran again endorsed a passive death wish, but denied suicidal ideation.  He again reported three panic attacks per week, but was assessed a GAF score of 60.  In a November 2011 VA treatment record the Veteran reported that he was working for someone in the trucking industry.  He denied suicidal ideation, as well as anxiety, but did describe nightmares and hypervigilance.  He was assessed a GAF score of 55.  The Veteran again denied suicidal ideation in a January 2012 VA treatment record, but continued to report irritation with and isolation from others.  He was assessed a GAF score of 60.

In his May 2012 VA Form 9, the Veteran asserted that VA treatment records dated before and after the July 2011 VA examination do not reflect the actual severity of his symptoms because he had not reported them to the VA provider accurately.  The Veteran stated that he did not report all of his symptoms because the VA provider had suggested hospitalization.  He reported that he wears a clean shirt when he goes out at his wife's insistence.  He further stated that the group meetings he attends with other veterans is where he feels safe and comfortable.

Finally, in February 2015, the Veteran was again afforded a VA examination for PTSD.  The examiner opined that the Veteran's mental disorders resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The Veteran reported that he had been married for 42 years and the relationship was good.  He reported that his daughter visits regularly, and his son resides out of state but they sometimes talked by phone.  The Veteran described his relationship with his children as distant.  He stated he did not have friends and spent most of his time with his spouse.  The Veteran explained to the examiner that he had worked from 2011 until 2013 in a test fleet as a truck driver and was laid off after they lost a contract.  After being laid off, he was able to get the same type of job with another company relatively soon and had been working full time doing that for approximately one year.  However, he had been suspended from work after a coworker had come up behind him and tried to startle him, which made him angry and he retaliated by spraying diesel fuel on the coworker.  Prior to that incident, the Veteran reported that he had had arguments, but no physical altercations or anything that involved disciplinary action.  He stated that was hoping to go back to work shortly.  

The examiner noted that the Veteran's PTSD symptoms included intrusive recollections of traumatic events, occasional distressing dreams, reactions to cues in the environment, avoidance behaviors, irritability, angry outbursts, feelings of detachment from others, decreased interest in activities, concentration difficulty, and hypervigilance.  He reported that he had not had flashbacks in the past few years, but reported symptoms of depression including low energy, low motivation, feeling down, feelings of survivor guilt, and suicidal thoughts without intent or plan.  The Veteran stated that he wanted to keep working because it distracted him from thinking about distressing memories.  The examiner opined that the Veteran is capable of performing basic ADLs and was skilled in his work as a truck driver, but generally had problems with people due to anxiety, irritability, angry outbursts, low frustration tolerance, being easily startled, difficulty concentrating, agitation, and feeling distant from others.  The examiner further explained that the Veteran was capable of holding down a type of job as a truck driver impart because he worked alone in the truck much of the time and the PTSD symptoms negatively impacted his functioning to a mild or moderate degree.

	Analysis

Given the above summarized evidence, the Board concludes that the Veteran's rating must be staged to adequately reflect his symptomatology and the resulting effect on his occupational and social functioning.

Upon careful review of the evidence of record, for the periods prior to July 25, 2011, and since February 19, 2015, the Board finds that the objective medical evidence and the Veteran's statements regarding his symptomatology more nearly approximate symptoms associated with a 50 percent disability evaluation.  Similarly, the Board finds that the preponderance of the evidence is against an evaluation in excess of 50 percent for this time period.  Neither the lay nor the medical evidence of record during this timeframe more nearly approximates the frequency, severity, or duration of psychiatric symptoms required for a 70 percent disability evaluation based on occupational and social impairment, with deficiencies in most areas.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.

The Board has considered the VA treatment records, private treatment records, VA examinations, and lay statements by the Veteran regarding the impact of his PTSD with major depressive disorder and alcohol abuse on his occupational and social impairment.  As contemplated by a 50 percent evaluation, the Veteran's symptoms reflected occupational and social impairment with reduced reliability and productivity.  As noted above, during the relevant period on appeal, the Veteran has exhibited a variety of symptoms, including but not limited to intrusive recollections; nightmares; fatigue; irritability; anger; depressed mood; anxiety; isolation; avoidance of crowds; and hypervigilance.  While not dispositive, there have been no reported delusions or hallucinations; spatial disorientation; intermittently illogical, obscure or irrelevant speech; homicidal ideation; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; or the inability to establish and maintain effective relationships.  The Board notes that the April 2008 VA examiner found that the Veteran had difficulty establishing and maintaining effective work and social relationships because of his tendency to isolate from others, but was able to maintain effective functioning in his family generally consistent with a 50 percent evaluation.  Likewise, the January 2010 VA examiner found occupational and social impairment with reduced reliability and productivity, impairment generally consistent with a 50 percent evaluation.  A subsequent February 2015 VA examiner found that the Veteran's mental disorders resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, which is consistent with a 30 percent evaluation.

The evidence of record documents that the Veteran struggled with social interactions and admitted to isolating himself from others prior to July 25, 2011, and since February 19, 2015, but there is no indication that the severity of his PTSD has led to an inability to establish and maintain relationships, as contemplated for in the criteria for a 70 percent evaluation.  While the Veteran's social relationships have no doubt been impaired by his symptoms of PTSD, the criteria of a 70 percent evaluation describe an "inability" to establish and maintain effective relationships.  The evidence suggests that while the Veteran has difficulty establishing and maintaining relationships, there is no evidence he has an inability to do so.  The Veteran consistently reported having a good relationship with his wife.  He also maintained a relationship with his two children.  

With respect to the Veteran's impulse control and ability to adapt to stressful circumstances, the Board notes that the Veteran has reported incidents of physical and verbal altercations.  Specifically, in a January 2010 VA examination the Veteran reported pushing a dispatcher at work and a man blowing leaves into his yard, as well as verbal and, on one occasion, physical fights with other drivers on the job.  However, the examiner opined that while the Veteran's irritability, anger, and poor judgment led to significant workplace problems, those problems only resulted in reduced reliability and productivity, more consistent with a 50 percent evaluation.  In February 2015 the Veteran reported that he had been suspended from work after a coworker had come up behind him and tried to startle him, which made him angry and he retaliated by spraying diesel fuel on the coworker, but anticipated returning to work shortly thereafter.  In addition, the February 2015 VA examiner noted that the Veteran had difficulty in adapting to stressful situations, but opined that the Veteran's level of occupation and social impairment was best summarized as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

In light of the foregoing, the Board finds that the 50 percent evaluation for PTSD pursuant to Diagnostic Code 9411 is warranted for the periods prior to July 25, 2011, and since February 19, 2015, as the Veteran's social and occupational impairment is more in line with a 50 percent evaluation, and the evidence of record does not support an evaluation in excess of 50 percent. 

Furthermore, the Board notes the GAF scores taken during this period.  While not dispositive of the Veteran's condition, they do provide insight into the severity of his PTSD during this period.  Here, the Veteran's GAF scores were exclusively in the "mild" to "moderate" range (July 2007: 60, March 2008: 65, March 2008: 55, April 2008: 55, May 2008: 65, October 2008: 65, February 2009: 65, May 2009: 65, August 2009: 55, January 2010: 50, June 2010: 65, December 2010: 65, March 2011: 60, April 2011: 50, May 2011: 60).  When the GAF scores are viewed in light of the other evidence of record, specifically the VA examinations and treatment records during this time period, the Board finds that the overall disability picture as manifested by social and occupational impairment resulting from the Veteran's PTSD during the period on appeal more closely approximates a 50 percent rating. 

Although the Veteran does have deficiencies in some areas, to the extent that his symptoms meet any of the criteria for a 70 percent rating or higher, the Board concludes that his overall level of disability does not exceed the criteria for a 50 percent rating.  See Mauerhan, 16 Vet. App. at 442.  In making that determination, the Board has considered the Veteran's claim and the lay and medical evidence, including the Veteran's reports, VA treatment records, private treatment records, and VA examination reports, and concludes that, for the periods prior to July 25, 2011, and since February 19, 2015, a rating in excess of 50 percent for the Veteran's service-connected PTSD is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 4.130; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

However, effective July 25, 2011 to February 19, 2015, the Board concludes that the Veteran's symptoms approximated those described by the 70 percent rating, but no higher.  In the July 25, 2011 VA examination, the Veteran reported that he had been experiencing chronic suicidal thoughts and had, at one point, held a pistol and seriously considered suicide.  The VA examiner noted that on the date of the examination, the Veteran described obsessive and ritualistic behavior, did not know what day it was, had been forgetting what days he was supposed to work, had neglected his personal appearance, and reported that he was only bathing once or twice per week, was isolating from his wife, and his only recreation was drinking alcohol alone.  

The Board notes that the July 2011 examiner described the Veteran's disability as a total social and occupational disability.  However, at the time of the examination, the Veteran reported that he was working part-time, and, as discussed below, during the February 2015 VA examination the Veteran reported that he had worked from 2011 to 2013 as a truck driver.  The Board therefore finds that, for the period from July 25, 2011, to February 19, 2015, while the Veteran's symptoms were certainly severe and his disability picture was more in line with the symptoms associated with a 70 percent rating, he did not have a total occupational disability, and is not entitled to a 100 percent rating.  

In summary, the Board concludes that, prior to July 25, 2011, and since February 19, 2015, the criteria for a disability rating in excess of 50 percent have not been met; and effective July 25, 2011, to February 19, 2015, the Board concludes that the criteria for a 70 percent disability rating, but no higher, have been met.  38 C.F.R. §§ 4.7, 4.130; Hart v. Mansfield, 21 Vet. App. 505 (2007).




III.  Entitlement to a TDIU

The Veteran has claimed that he is unable to work due to his service-connected disabilities.  After a review of the evidence of record, the Board finds that entitlement to TDIU is not warranted. 

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2016).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2016).

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a) (2016).

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more. If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a) (2016).

Here, the Veteran contends that he is unable to secure or follow any substantially gainful employment due to his service-connected disabilities.  However, upon a review of the evidence of record, the Board finds that entitlement to a schedular TDIU is not warranted.

In accordance with the above decision, the Veteran's service connected disabilities include: PTSD with major depressive disorder and alcohol abuse rated as 30 percent disabling from November 1, 2001; 50 percent disabling since March 5, 2008; 70 percent disabling since July 25, 2011; and 50 percent disabling since February 19, 2015; tinnitus rated as 10 percent disabling since November 1, 2001; and hearing loss rated as noncompensable since November 1, 2001.  For the period on appeal from March 5, 2008 to July 25, 2011, the Veteran's combined evaluation for VA compensation purposes was 60 percent.  For the period on appeal from July 25, 2011 to February 19, 2015, the Veteran's combined evaluation for VA compensation purposes was 70 percent.  For the period on appeal since February 19, 2015 the Veteran's combined evaluation for VA purposes has been 60 percent.

Based on the foregoing, the Veteran met the schedular requirements for TDIU for the period from July 25, 2011 to February 19, 2015, based on a disability evaluation of 70 percent for a single service-connected disability (i.e. PTSD).  See 38 C.F.R. § 4.16(a).  However, for the periods prior to July 25, 2011, and since February 19, 2015, the Veteran has not met the schedular requirements for TDIU.  See 38 C.F.R. § 4.16(a).

Even though the Veteran has met the threshold requirement for obtaining a schedular TDIU for the period from July 25, 2011, to February 19, 2015, the Board must still consider whether his service-connected disabilities have precluded him from securing and following substantially gainful employment.  See 38 C.F.R. §§ 3.341, 4.16(a); see also Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

As for the remainder of the period on appeal, rating boards should submit to the Director, Compensation and Pension Services, for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  See 38 C.F.R. § 4.16(b). 

In determining the weight to be assigned to evidence, credibility can be affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).

The Veteran initially filed an informal claim for TDIU along with a May 2009 notice of disagreement in which he reported that he had stopped working due to his PTSD.  Later, in July 2009, the Veteran filed a formal claim for TDIU.  In his formal claim, the Veteran asserted that he could no longer work due to his PTSD and his service-connected hearing loss.  The Veteran reported that he had been self employed as a truck driver beginning in 1998 until April 2008, when he left his job due to his disabilities.  On his application, the Veteran reported that he had completed high school.  In support of his claim, the Veteran also submitted a statement dated in September 2009 in which he reported that he had been self-employed and had only worked about six weeks out of the year, but had not worked any days within the previous 12 months.

However, statements made by the Veteran to VA providers, VA examiners, and private care providers contradict the assertions made in his applications for TDIU.  In an April 2008 VA PTSD examination, the Veteran reported that he was still working and lost no time from work due to PTSD.  In a January 2010 VA PTSD examination, the Veteran reported that he had retired in 2008 because of his age and the duration of work.  He further stated that he retired because he was not getting the loads he thought he should.  In a February 2009 VA treatment record, the Veteran stated that he was planning to go back to work, but in an April 2009 VA treatment record, stated that he would not return to work because of a union benefits issue.  Similarly, during his February 2015 VA PTSD examination, he stated that he had worked in a test fleet as a truck driver from 2011 until 2013 and was laid off after they lost a contract.  As the statements provided in the claims for benefits regarding his loss of employment are substantially inconsistent with statements provided in a therapeutic setting, the Board finds his statements as to why he left previous employment not credible and entitled to less probative weight.  Id.

Moreover, while the evidence of record reflects some periods of unemployment, other statements made by the Veteran indicate that he continued to work throughout the period on appeal.  See February 2009 private treatment records and March 2011 VA treatment record.  In an October 2010 private treatment record, the Veteran stated that he had a temporary job with the government.  In a December 2010 VA treatment record, the Veteran reported getting a part-time job driving trucks.  Likewise, the Veteran reported he was working two days a week during a July 2011 VA examination.  In a November 2011 VA treatment record, he reported that he was working for someone in the trucking industry.  Likewise, in a February 2015 VA hearing examination the Veteran reported that he had been working as a truck driver for the past 40 years and had been employed as a truck driver for approximately one year at the time of the examination.

In addition, the medical evidence of record does not establish that the Veteran was unable to secure and follow a substantially gainful occupation due to his service-connected hearing loss.  In the February 2010 VA examination report, the examiner opined that the Veteran's current level and degree of hearing impairment may cause slight difficulty understanding conversational level speech in difficult listening environments without his hearing aids, but with the appropriate accommodations (i.e. amplification/hearing aids), would not preclude physical and sedentary employment.  In a February 2015 VA examination, the Veteran reported difficulty hearing others when they speak.  The examiner opined that if the Veteran chose to change career fields it was possible he might be excluded from any occupations requiring normal hearing as a condition of employment.  There is, however, no evidence establishing that the Veteran cannot work in his current career field.

Similarly, as discussed above, VA examiners in April 2008, January 2010, and February 2015 opined that the Veteran's service-connected PTSD had some negative impact on his ability work, but did not render him unable to do so.  On the other hand, a July 2011 VA examiner found that the Veteran had a total occupational impairment.  However, that single opinion is outweighed by the three other VA medical opinions regarding PTSD, which were conducted both before and after the July 2011 examination, as well as the Veteran's own reports that he continued to work throughout the period on appeal, including, at the time of the examination.

In closing, the Board does not doubt that the Veteran's service-connected disabilities have some impact on his employability.  However, in light of the foregoing, the Board concludes that the most probative evidence of record weighs against a finding that the Veteran's service-connected disabilities prevented him from securing or following any substantially gainful employment for the period from July 25, 2011, to February 19, 2015.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable and the appeal must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

Likewise, the Board finds that referral for consideration under 38 C.F.R. § 4.16(b) for TDIU is not warranted for the periods prior to July 25, 2011, and since February 19, 2015.  The preponderance of the evidence is against the claim and there is no doubt to be resolved.  Id.


ORDER

Prior to July 25, 2011 entitlement to rating in excess of 50 percent for PTSD is denied.

Effective July 25, 2011 to February 19, 2015, entitlement to a rating of 70 percent, but no higher, for PTSD is granted.

Since February 19, 2015, entitlement to rating in excess of 50 percent for PTSD is denied.

Entitlement to TDIU is denied.



____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


